
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 119
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Johnson of
			 Georgia, Mrs. Christensen,
			 and Mr. Rush) introduced the following
			 joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Expressing support for designation of
		  September 2012 as Gospel Music Heritage Month and honoring
		  gospel music for its valuable and longstanding contributions to the culture of
		  the United States.
	
	
		Whereas gospel music is a beloved art form unique to the
			 United States, spanning decades, generations, and races;
		Whereas gospel music is one of the cornerstones of the
			 musical tradition of the United States and has grown beyond its roots to
			 achieve pop-culture and historical relevance;
		Whereas gospel music has spread beyond its geographic
			 origins to touch audiences around the world;
		Whereas the history of gospel music can be traced to
			 multiple and diverse influences and foundations, including African-American
			 spirituals that blended diverse elements from African music and melodic
			 influences from Irish folk songs and hymns, and gospel music ultimately
			 borrowed from uniquely American musical styles including ragtime, jazz, and
			 blues;
		Whereas that tradition of diversity remains today, as the
			 influence of gospel music can be found infused in all forms of secular music,
			 including rock and roll, country, soul, rhythm and blues, and countless other
			 styles;
		Whereas the legacy of gospel music includes some of the
			 most memorable voices and musical pioneers in the history of the United States,
			 such as Thomas Dorsey, Mahalia Jackson, James Vaughan, Roberta Martin, Virgil
			 Stamps, Diana Washington, Stamps Quartet, The Highway QCs, The Statesmen, The
			 Soul Stirrers, Point of Grace, Smokie Norful, Terry Woods, James Cleveland,
			 Billy Ray Hearns, Rex Humbard, Joe Ligon and The Mighty Clouds of Joy, Kirk
			 Franklin, V. Michael McKay, Theola Booker, Yolanda Adams, Edwin and Walter
			 Hawkins, Sandi Patty, The Winans, Kathy Taylor, and Brenda Waters, Carl
			 Preacher, Shirley Joiner of B, C & S;
		Whereas many of the biggest names in music emerged from
			 the gospel music tradition or have recorded gospel music, including Sam Cooke,
			 Al Green, Elvis Presley, Marvin Gaye, Aretha Franklin, Whitney Houston, Little
			 Richard, Ray Charles, Buddy Holly, Alan Jackson, Dolly Parton, Mariah Carey,
			 Bob Dylan, and Randy Travis;
		Whereas, regardless of their musical styles, those artists
			 and so many more have turned to gospel music as the source and inspiration for
			 their music, which has blurred the boundaries between secular and gospel
			 music;
		Whereas, beyond its contribution to the musical tradition
			 of the United States, gospel music has provided a cultural and musical backdrop
			 across all of mainstream media, from hit television series to major Hollywood
			 motion pictures, including “American Idol”, “Heroes”, “Dancing with the Stars”,
			 “O Brother, Where Art Thou?”, “Sister Act”, “The Preacher's Wife”, “Evan
			 Almighty”, and more;
		Whereas gospel music has a huge audience around the
			 country and around the world, a testament to the universal appeal of a
			 historical American art form that both inspires and entertains across racial,
			 ethnic, religious, and geographic boundaries; and
		Whereas September 2012 would be an appropriate month to
			 designate as “Gospel Music Heritage Month”: Now, therefore, be it
		
	
		That Congress supports the
			 designation of “Gospel Music Heritage Month”, which would recognize the
			 contributions to the culture of the United States derived from the rich
			 heritage of gospel music and gospel music artists.
		
